Citation Nr: 0718183	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION


The veteran had active service from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded the case to the RO in December 2003 for 
additional development.  The case is again before the Board 
for appellate review.  


REMAND

The veteran seeks entitlement to service connection for 
residuals of cold injuries to the feet.

In the December 2003 remand, the Board instructed the RO to 
contact the veteran's private physician, Dr. Kevin Hornsby, 
M.D., and obtain copies of all records concerning treatment 
of the veteran's feet in 1998.  The veteran had already 
completed a form authorizing Dr. Hornsby to release his 
medical treatment records to the VA on October 10, 2001, but 
the RO did not request these records prior to the October 17, 
2001 rating decision on appeal.

Review of the claims folder reveals that the RO never 
contacted Dr. Hornsby to obtain the veteran's private 
treatment records as directed by the Board's remand 
instructions, but rather waited until January 2006 to send 
the veteran a second authorization and consent form.  The 
veteran did not respond to the January 2006 request, and the 
RO issued a supplemental statement of the case in February 
2007 in which the disposition remained unfavorable to the 
veteran.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to secure medical 
records concerning the treatment of the 
veteran's feet directly from Dr. Kevin 
Hornsby, M.D., 430 West Lawrence Harris 
Highway, Slocomb, Alabama, 36375.

2.  After ensuring the proper completion 
of this development, the RO should 
readjudicate the issue on appeal.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




